PRESENT: Lemons, C.J.; Goodwyn, Mims, Powell, McCullough, and Chafin, JJ.; and Russell,
S.J.

MERCK & CO., INC.
                                                                      OPINION BY
v. Record No. 200222                                            JUSTICE WILLIAM C. MIMS
                                                                      May 27, 2021
MERRICK B. VINCENT


                         FROM THE COURT OF APPEALS OF VIRGINIA

        In this appeal, we consider whether the Court of Appeals erred by affirming an award of

permanent total disability benefits after an employee suffered an injury that was a compensable

consequence of an earlier compensable injury.

                I. BACKGROUND AND MATERIAL PROCEEDINGS BELOW

        In February 2009, Merrick B. Vincent was a pharmaceutical sales representative

employed by Merck & Co., Inc. (“Merck”). While he was making a sales call at a physician’s

office, a case of materials became stuck in his car. He injured his neck, left arm, and left hand

trying to dislodge it.

        Vincent filed a claim for benefits under the Workers’ Compensation Act, Code §§ 65.2-

100 through -1206 (“the Act”). A deputy commissioner awarded him temporary total disability

benefits. The Workers’ Compensation Commission affirmed the award on appeal.

        After Vincent began treatment for his original injuries, he fell down stairs at home and

injured his left knee. The fall was medically attributed to dizziness caused by medication

prescribed for the treatment of his original injuries. He filed a claim for benefits on the ground

that his knee injury was a compensable consequence of those injuries. A deputy commissioner

awarded him benefits. No party appealed that award.
       In September 2017, Vincent filed a change-in-condition claim seeking an award of

permanent total disability benefits under Code § 65.2-503(C)(1). 1 Merck responded that his

original injuries and his knee injury had not occurred “in the same accident” as the statute

requires. A deputy commissioner awarded Vincent permanent total disability benefits. Merck

sought and obtained review by the Commission, which affirmed the award.

       Merck thereafter appealed to the Court of Appeals. In a published opinion, a panel of

that court affirmed. Merck & Co., Inc. v. Vincent, 71 Va. App. 439, 449 (2020). The court

rejected Merck’s argument that Vincent’s original injuries and his knee injury had not occurred

in the same accident. Id. at 443. It observed that in Morris v. Pulaski Veneer Corp., 183 Va. 748

(1945), we ruled that an employee was entitled to permanent total disability benefits under

former Code § 1887(36) (1942) (now codified as amended at Code § 65.2-507) after suffering

two partially disabling injuries nine years apart. 2 According to the Court of Appeals, we

concluded in Morris that the statute “provided the basis for treating two injuries arising out of the

same employment as if they occurred ‘in the same accident’ for the purposes of the Code.” Id. at

444-45. The Court of Appeals agreed with the Commission’s conclusion that “if the loss of two




       1
         The statute provides that “[c]ompensation shall be awarded pursuant to § 65.2-500 for
permanent and total incapacity when there is [l]oss of both hands, both arms, both feet, both legs,
both eyes, or any two thereof in the same accident.”
       2
         Former Code § 1887(36) provided that

       [i]f an employee receives a permanent injury as specified in [Code § 1887(32)],
       after having sustained another permanent injury in the same employment, he shall
       be entitled to compensation for both injuries, but the total compensation shall be
       paid by extending the period and not by increasing the amount of weekly
       compensation, and in no case exceeding five hundred weeks.
                When the previous and subsequent permanent injuries received in the
       same employment result in total disability, compensation shall be payable for
       permanent total disability, but payments made for the previous injury shall be
       deducted from the total payment of compensation due.


                                                 2
limbs was compensable as permanent total loss even though the losses occurred in two events

years apart, a second injury that is a compensable consequence of the original injury should

likewise be compensable as a permanent total loss.” Id. at 445.

       The Court of Appeals rejected Merck’s argument that former Code § 1887(36) was

subsequently amended to exclude its second paragraph, so two injuries incurred at separate times

that cumulatively result in total disability while the employee works for the same employer are

no longer compensable as permanent total disability. It ruled that the first paragraph of former

Code § 1887(36), which survives as amended in Code § 65.2-507 and permits “extending the

period” for which benefits may be awarded, permitted an award for the rest of Vincent’s life. Id.

at 445-46.

       The court opined that the purpose of the “in the same accident” language of Code § 65.2-

503(C)(1) is only to ensure that an employer is not liable for lifetime benefits for an employee’s

subsequent injury if his previous injury was incurred while he was employed by someone else.

When both injuries are suffered while the employee works for the same employer, the court

continued, it makes no difference whether the two injuries were suffered at the same time

because the effect on the employee is the same. Id. at 446.

       The court further reasoned that because the Act compensates for injuries sustained “by

accident arising out of and in the course of the employment,” but the compensable consequence

doctrine allows subsequent injuries that are the “natural consequence” of the original injury to be

compensated as well, the result is that subsequent injuries that are the compensable consequence

of the original injury “are treated as if they occurred ‘in the same accident.’” Id. at 446-47.

According to the Court of Appeals, that is why such subsequent injuries are compensable, even

though they would not otherwise fall within the Act’s definition of an injury. Id. at 447.




                                                  3
       Finally, the court rejected Merck’s argument that Leonard v. Arnold, 218 Va. 210 (1977)

applied. It ruled that Leonard related only to the statute of limitations because we held there that

when a claimant seeks benefits for a new injury, the claim must be filed within the limitations

period running from the date of the subsequent accident, not within the limitations period for

seeking a change-in-condition award. Id. at 448.

       We awarded Merck this appeal.

                                          II. ANALYSIS

       We review the Court of Appeals’ interpretations of statutes and our prior holdings de

novo. Jackson v. Jackson, 298 Va. 132, 139 (2019); Commonwealth v. Watson, 297 Va. 355,

357 (2019).

       Merck asserts that the Court of Appeals erred by affirming the Commission’s ruling

because Code § 65.2-503(C)(1) permits an award of permanent total disability only if two

disabling injuries occurred “in the same accident.” Vincent suffered his original injuries and his

knee injury in different accidents. We agree.

       The General Assembly has established a general rule that benefits awarded under the Act

must not extend longer than 500 weeks except, as relevant here, “in cases of permanent and total

incapacity as defined in [Code § 65.2-503(C)].” Code § 65.2-518. As noted above, Code § 65.2-

503(C)(1) permits an award of permanent total disability benefits for the “[l]oss of both hands,

both feet, both legs, both eyes, or any two thereof in the same accident.” (Emphasis added.)

Benefits for permanent total disability as defined in Code § 65.2-503(C) “shall continue for the

lifetime of the injured employee without limit as to total amount.” Code § 65.2-500(D). By

operation of these three statutory provisions, benefits awarded for the loss of a combination of




                                                 4
any two body parts listed in Code § 65.2-503(C)(1) may extend longer than 500 weeks only if

the loss occurred in the same accident.

                      A. TWO ACCIDENTS ARE NOT ONE ACCIDENT

       In this case, the Court of Appeals ruled that Vincent’s knee injury occurred in the same

accident as the original injuries to his neck, left arm, and left hand because the knee injury was a

compensable consequence of the original injuries. It held that “[b]ecause the compensable

consequence doctrine allows compensation for a new injury even without a new accident,

injuries under the compensable consequence doctrine are treated as if they occurred ‘in the same

accident.’” 71 Va. App. at 447 (emphasis added). But the compensable consequence doctrine

does not allow injuries suffered in two separate accidents to be treated as if they occurred in the

same accident. Rather, the doctrine allows a new injury that is causally connected to an earlier,

compensable injury to be “treated as if it occurred in the course of and arising out of the

employee’s employment.” Leonard, 218 Va. at 214 (emphasis added).

       To return briefly to basic principles, the Act provides benefits only for injuries “by

accident arising out of and in the course of the employment or occupational disease.” Code

§ 65.2-101. To qualify as an “injury by accident arising out of and in the course of

employment,” a claimant must prove “(1) that the injury was caused by an accident, (2) that the

injury was sustained in the course of the employment, and (3) that the injury arose out of the

employment.” Van Buren v. Augusta County, 66 Va. App. 441, 449-50 (2016). The

compensable consequence doctrine arose in response to cases where an employee who had

suffered a compensable injury later suffered a separate injury during medical treatment for the

original injury. The question the doctrine resolved was not whether there were multiple




                                                 5
accidents, but “whether the [later] injury arose out of and in the course of the employment.”

Immer & Co. v. Brosnahan, 207 Va. 720, 722 (1967).

        Brosnahan was the first case in which we applied the compensable consequence doctrine.

An employee suffered a compensable injury when he dropped a tool and cut his hand at work.

At his employer’s instruction, the employee sought medical attention, which included receiving

six stitches to close the wound. While driving to a later doctor’s appointment to have the stitches

removed, the employee lost consciousness, struck a tree, and suffered disabling injuries. 207 Va.

at 721-22.

        In considering whether the later injuries were compensable, we noted that the Act

requires an employer to provide medical treatment for compensable injuries and requires the

employee to accept it. This reciprocal obligation

        is read into the employment contract between them. When the employer directs
        or authorizes the employee to seek medical attention for a work-connected injury
        and the employee follows such direction or authorization, they are but fulfilling
        the reciprocal obligations of the Act and their contract. To say that an additional
        injury, suffered by an employee while fulfilling such an obligation, is not also
        work-connected has little support in modern legal authority and even less in logic.

Id. at 724 (citation omitted).

        We concluded that because the employee’s car accident occurred while he was traveling

to the doctor for medical treatment arising from a compensable injury, “there was established a

causal connection between his employment and his additional injuries, and he was entitled to

compensation.” Id. at 727-28.

        There was no question in Brosnahan that the employee had been involved in a second,

separate accident. He did not suffer disabling injuries when he dropped a tool, but rather when

his car struck a tree.




                                                 6
       Any residual ambiguity that a later, separate injury covered by the compensable

consequence doctrine could be treated as if it occurred in the same accident as the original,

compensable injury is eliminated by our decision in Amoco Foam Products. Co. v. Johnson, 257

Va. 29 (1999). In that case, an employee first suffered a compensable injury to her left ankle.

After surgery for that injury, she fell at home, suffering a second injury to her right knee. The

Commission ruled that the knee injury was a compensable consequence of the original ankle

injury. She later fell again and suffered a third injury when her knee gave out. The Commission

awarded her benefits for the third injury—the injury she sustained in the second fall—on the

ground that it had been caused by the injury to her knee, which had already been ruled to be a

compensable consequence of the original, compensable ankle injury. On appeal, the Court of

Appeals affirmed the award. Amoco Foam, 257 Va. at 30-31.

       We reversed. We held that the compensable consequence doctrine applies only to an

injury with a direct causal connection to an original, compensable injury. A third injury causally

connected only to a second injury, which is causally connected to an original, compensable

injury, is too attenuated from the original injury to be compensable under the doctrine. Id. at 33.

       As in Brosnahan, there was no question that the employee in Amoco Foam was involved

in a second, separate accident. Indeed, if we had considered the employee’s first fall (which

caused the knee injury) as the same accident as the original, at-work accident (which caused the

ankle injury), we would have been required in Amoco Foam to reach a conclusion opposite to

our holding. If the first fall and the at-work accident were legally the same accident, then the

second fall and the third injury—which were attributed to weakness in the knee—would have

been causally connected with the original, compensable injury to the ankle because the ankle and

the knee would have been injured in the “same” accident. Our actual holding in Amoco Foam—




                                                 7
i.e., that the third injury was not compensable—illustrates that the first fall at home (i.e., the

second injury) and the original, at-work injury are different accidents, both in reality and in law.

       The Court of Appeals therefore erred by ruling that under the compensable consequence

doctrine, a second, separate injury is treated as if it occurred in the same accident as the original,

compensable injury. The purpose and effect of the doctrine is not to treat two separate accidents

as one accident but, as we said in Leonard, to treat the injury suffered in the second accident “as

if it occurred in the course of and arising out of the employee’s employment.” 218 Va. at 214.

In other words, the doctrine makes an injury compensable by bringing it within the statutory

definition of “injury by accident arising out of and in the course of the employment” for purposes

of Code § 65.101 by satisfying the second and third prongs of the Van Buren analysis.

                        B. LEONARD IS INFORMATIVE IN THIS CASE

       Vincent argues and the Court of Appeals opined that Leonard is inapplicable to this case

because it addressed only whether an employee could bring a claim for a new injury arising from

a separate accident as a claim for a change in condition, attempting to benefit from a later accrual

date for the statute of limitations. 71 Va. App. at 448 (observing that “compensability and the

time limitations within which a compensable claim must be asserted are distinct and separate

issues” (internal quotation marks omitted)). While that characterization accurately describes the

factual context in which we decided Leonard, it discounts the reasoning that led to our

conclusion.

       In Leonard, an employee suffered a compensable injury to his right heel. As part of his

medical treatment, his leg was placed in a cast and he was given crutches to walk. Later, as he

was descending stairs at a restaurant, his crutches became caught and he fell. 218 Va. at 212.

When he sought benefits for injuries suffered in the fall, a deputy commissioner ruled that the




                                                   8
fall was a consequence of the original accident that caused the heel injury and that the resulting,

new injuries were a change in condition. The deputy commissioner awarded benefits, which the

Commission affirmed. Id. at 213

       On appeal, the employer asserted that the new injuries were not a change in condition and

that any claim for benefits for a new accident was time-barred under former Code § 65.1-87. Id.

at 213. At the time of the fall, the statute required an employee to file a claim for benefits within

one year of an accident. Id. at 211 n.2. The employee countered that as a change in condition,

Code § 65.1-99 allowed him to seek an award within one year of the last payment for the original

heel injury. Id. at 213.

       Because the employee’s fall was caused by the crutches that allowed him to walk after

his compensable heel injury, his employer’s insurer conceded that the injuries he suffered in the

fall were covered by the compensable consequence doctrine. Citing Brosnahan, we agreed. Id.

at 214. However, we held that those injuries “did not naturally flow from a progression,

deterioration, or aggravation of the injury sustained in the original industrial accident.” Id. They

therefore “were the result of a new and separate accident, not from a change in condition.” Id.

(internal quotation marks omitted). Consequently, we concluded that former Code § 65.1-87

applied, not former Code § 65.1-99, and the employee’s claim was time-barred. Id. at 215.

       Our holding in Leonard that the employee’s fall down the stairs was “a new and separate

accident,” id. at 214, is not irrelevant to this case as Vincent and the Court of Appeals contend.

The fact that the employee in Leonard had a second accident when he fell down the stairs, and

that the injuries he suffered in that second accident “did not naturally flow from a progression,

deterioration, or aggravation of the injury sustained in the” first accident, id., is the reason why




                                                  9
the injuries suffered in the fall were not a change in condition and the employee’s claim was

time-barred.

       Like our holding in Amoco Foam, the result of our holding in Leonard illustrates that the

original accident that causes a compensable injury is not treated under the compensable

consequence doctrine as legally the same as a second accident. The two accidents are separate

and distinct in reality. The compensable consequence doctrine does not contrive a legal fiction

to erase that difference and make them the same in law. Consequently, Vincent’s original

injuries to his neck, left arm, and left hand did not occur “in the same accident” as the injury to

his left knee as Code § 65.2-503(C)(1) requires.

                  C. “IN THE SAME ACCIDENT” MEANS WHAT IT SAYS

       The Court of Appeals also ruled that “[t]he purpose of the requirement that injuries occur

‘in the same accident’ is to protect the employer from being obligated to provide compensation

for injuries that are wholly unconnected to the employment.” 71 Va. App. at 446. Although the

court cited our opinion in Morris for that proposition, it misinterpreted statements that we

included to distinguish the facts in that opinion from those in Noblin v. Randolph Corp., 180 Va.

345 (1942) and the resulting application of different provisions of the Act.

 1. NOBLIN ESTABLISHES THAT PERMANENT TOTAL DISABILITY BENEFITS MAY
     BE AWARDED FOR TWO INJURIES UNDER FORMER CODE § 1887(32)(1)(r)
             ONLY IF THEY OCCURRED “IN THE SAME ACCIDENT”

       In Noblin, a hotel porter lost an eye after being kicked by a patron. He sought permanent

total disability benefits. 180 Va. at 348. He had lost his other eye decades earlier as a child. Id.

at 359. We construed several provisions of the Act to conclude that he was entitled to benefits

only for the disability directly caused by the most recent injury, which, taken in isolation, was

only partial disability. Id. at 363. Specifically, we ruled that former Code § 1887(32)(1)(r)




                                                 10
permitted benefits for permanent total disability for “loss of both hands, or both arms, or both

feet, or both legs, or both eyes, or any two thereof, in the same accident.” Id. at 360 (emphasis

added); cf. Code § 65.2-503(C)(1). By contrast, for the loss of total vision in a single eye, former

Code § 1887(32)(1)(p) permitted an award of only 55% of the employee’s average weekly wage

for 100 weeks. Id.

          In deciding Noblin, we noted that the General Assembly had added the “in the same

accident” language to former Code § 1887(32)(1)(r) in a 1930 amendment. 180 Va. at 362

(citing 1930 Acts ch. 54). We ruled that

          [t]his amendment makes it clear that the loss of both eyes must result from the
          same accident as a condition precedent to entering an award for total and
          permanent incapacity. It is reasonably clear from the terms of this amendment
          that the legislature did not intend that the loss of sight should be construed to
          mean a total and permanent incapacity unless the sight of both eyes was lost in the
          same accident.

Id.

          We further reasoned that our conclusion was bolstered by former Code § 1887(34), which

then provided that

          [i]f an employee has a permanent disability or has sustained a permanent injury in
          service in the army or navy of the United States or in another employment other
          than that in which he received a subsequent permanent injury by accident, such as
          specified in section thirty-two (§ 1887(32) of this code), he shall be entitled to
          compensation only for the degree of incapacity which would have resulted from
          the later accident if the earlier disability or injury had not existed.

Id. at 360. 3 This provision, we ruled, illustrated that the General Assembly intended that an

employer be liable only for injuries an employee sustained while working for that employer. Id.

at 362.




          3
              Former Code § 1887(34) is now codified as amended at Code § 65.2-505(A).


                                                  11
  2. MORRIS REAFFIRMED NOBLIN’S HOLDING BUT DIFFERENT FACTS ALLOWED
         A DIFFERENT STATUTE— FORMER CODE § 1887(36)—TO APPLY

       In Morris, an employee lost his left hand in 1935. While working for the same employer,

he lost all but the thumb and part of the palm of his right hand in 1944. He filed a claim for

permanent total disability, but the Commission awarded only partial disability benefits based on

its interpretation of Noblin. We ruled that the Commission had erred in relying on Noblin and

that the employee should have been awarded benefits for permanent total disability. Morris, 183

Va. at 750-51, 755.

       In Morris, we distinguished Noblin. First, we concluded that the facts were not

analogous because the Noblin employee suffered his first injury as a child, long before he began

working for the employer. That injury had no connection to the employment or to the

subsequent injury. Morris, 183 Va. at 751. Accordingly, we confirmed that our reliance in

Noblin on the 1930 amendment to former Code § 1887(32)(1)(r) adding the “in the same

accident” requirement was correct, and so was our ruling that permanent total disability benefits

were not permitted in that case because it would be unjust to hold the employer liable for the first

injury. Morris, 183 Va. at 751.

       We proceeded to reiterate in Morris that under former Code § 1887(32)(1)(r), permanent

total disability benefits for loss of two listed body parts, such as the employee’s two hands in that

case, could be awarded only if both were lost in the same accident. Those were not the facts of

the case, so former Code § 1887(32)(1)(r) did not authorize permanent total disability benefits.

However, we also noted that former Code § 1887(32) was not the exclusive route to such

benefits under the Act as it was written at the time. Former Code § 1887(32) had to be read in

context with the other provisions of the Act, and some of them may have provided the employee

with an alternative route to permanent total disability benefits. 183 Va. at 751-52.



                                                 12
       We then determined that “the answer to our problem is found in section 36 of the Act”—

i.e., the language codified as former Code § 1887(36). In other words, former Code § 1887(36)

provided a route for the employee in Morris to receive permanent total disability benefits, rather

than former Code § 1887(32). Because the second paragraph of former Code § 1887(36)

expressly authorized an award of permanent total disability benefits when an employee suffered

two permanent injuries “in the same employment,” we ruled that Noblin was inapplicable. The

employee in Morris received both injuries while working for the same employer, despite the

nine-year gap. The employee in Noblin received only one injury while working for his

employer, so former Code § 1887(36) could not apply in his case.

              3. WHAT WE SAID IN MORRIS MUST BE READ IN CONTEXT

       The Court of Appeals’ ruling in this case that “[t]he purpose of the requirement that

injuries occur ‘in the same accident’ is to protect the employer from being obligated to provide

compensation for injuries that are wholly unconnected to the employment” is apparently based

on our statement in Morris that “it would have been highly unjust to have saddled the onus of the

first accident upon” the employer in Noblin. 71 Va. App. at 446 (citing Morris, 183 Va. at 751).

However, as reviewed above, our statement in Morris was not dependent on former Code

§ 1887(32)(1)(r) and its “in the same accident” requirement alone. Rather, we noted in Morris

that our interpretation of the 1930 amendment was based partly on juxtaposing that language

with the express limitation in former Code § 1887(34) that when an employee suffers one

permanent injury while employed by one employer and a later permanent injury while employed

by a different employer, the second employer is liable only for the second injury as “if the earlier

disability or injury had not existed”—not the cumulative effect of both injuries.




                                                13
       We said that Noblin was based on both Code sections in Morris:

       The opinion in the Noblin [c]ase . . . explains its conclusion, which makes plain
       our point, and renders perfectly clear the vice of a different conclusion, under the
       facts in the case then being considered. The explanatory words are these: “any
       other conclusion would render the employer liable for loss of vision in one eye in
       some other employment or in a non-occupational accident. The pertinent
       provisions of the statutes clearly reveal that the legislature intended to hold the
       employer liable only for the amount of injury sustained by the employee in the
       conduct of his particular business” - words denoting a conclusion highly just and
       highly wholesome.

183 Va. at 751 (quoting Noblin, 180 Va. at 362) (emphasis added).

       Our acknowledgement in Morris that Noblin was based partly on former Code

§ 1887(34) is clear for two reasons. First, the excerpt of Noblin quoted in this portion of Morris

refers to “the statutes”—i.e., former Code §§ 1887(32)(1)(r) and 1887(34). Second, in Noblin,

the excerpt quoted in Morris is immediately preceded by a reference to former Code § 1887(34):

“This conclusion [i.e., that ‘in the same accident’ means ‘in the same accident’] is further

fortified by the general language found in section 34, providing that a claimant ‘shall be entitled

to compensation only for the degree of incapacity which would have resulted from the later

accident if the earlier disability or injury had not existed.’” Noblin, 180 Va. at 362.

Consequently, we did not say in Morris that “in the same accident” means only that an employer

is not liable “for injuries that are wholly unconnected to the employment,” as the Court of

Appeals ruled here. 71 Va. App. at 446.

       Similarly, when we said in Morris, “[h]ere we have two accidents, of tragic consequence,

happening in the same employment, under the same employer, though at different periods of

time. Certain provisions of the Act wisely fit this situation,” 183 Va. at 751, we were referring to

former Code § 1887(36), not former Code § 1887(32)(1)(r). And when we said that the

requirement that permanent total disability benefits may be awarded only if two listed body parts




                                                 14
were lost “in the same accident” “is not intended to be exclusive” and must be read in context

with the rest of the Act, id. at 752, we were not saying that “in the same accident” meant

something other than the plain meaning of those words. Rather, we were saying that former

Code § 1887(32)(1)(r) was not intended to be the only route through which an employee who

lost two listed body parts could be awarded permanent total disability benefits: former Code

§ 1887(36) provided an alternative route to that outcome—and that section was “the answer to

our problem” based on the facts in Morris, as compared to the facts in Noblin. 183 Va. at 752.

        Consequently, the Court of Appeals misinterpreted our opinion in Morris by failing

to separate our comments distinguishing Noblin and the application of former Code

§ 1887(32)(1)(r) from our application of former Code § 1887(36). When the General Assembly

added “in the same accident” to former Code § 1887(32)(1)(r) in 1930, it intended those words to

have their plain meaning. They have the same meaning in current Code § 65.2-503(C)(1).

     D. CODE § 65.2-507 DOES NOT PERMIT AN AWARD OF LIFETIME BENEFITS

        Finally, the Court of Appeals also ruled that the residual language from former Code §

1887(36) that survived as amended in current Code § 65.2-507 “supports the holding in Morris

that the loss of two limbs is compensable as permanent total incapacity within the meaning of the

Code” because it “provides that a second injury within the same employment shall ‘extend the

period’ of compensation.” 71 Va. App. at 446 (internal alteration omitted). This interpretation

of the statute is incorrect for three reasons.

        First, as discussed above, the Court of Appeals misconstrued our holding in Morris.

        Second, the General Assembly removed the second paragraph from former Code




                                                 15
§ 1887(36). 1972 Acts ch. 619. That paragraph contained the language that we relied on in

Morris to allow permanent total disability benefits when an employee suffers two permanent

injuries in separate accidents while working for the same employer. It is no longer the law.

       Third, the Court of Appeals’ interpretation contravenes the plain language of Code

§ 65.2-518. As noted above, the statute expressly provides that benefits “shall in no case be

greater than 500 weeks . . . except,” as relevant here, “in cases of permanent and total incapacity

as defined in” Code § 65.2-503(C). Consequently, Vincent’s benefits cannot be “extended to the

remainder of his life,” 71 Va. App. at 446, under Code § 65.2-507.

                                       III. CONCLUSION

       For the reasons set forth above, we hold that Court of Appeals erred by affirming

Vincent’s award of permanent total disability benefits. We therefore reverse its judgment and

remand for further proceedings consistent with this opinion.

                                                                          Reversed and remanded.




                                                16